Terral, J.,
delivered the opinion of the court.
Wirt Adams, state revenue agent, filed this bill in his own name, as revenue agent, alleging that Hinds, Adams and Jefferson counties, under authority conferred upon them for that *721purpose by an act of the legislature of the State of Mississippi, subscribed and paid for shares of stock in the Natchez, Jackson & Columbus Railroad Company, which was duly issued to them; that Hinds county acquired stock in said company in the sum of §200,000; that Adams county acquired stock in said company in the sum of §300,000, and that Jefferson county acquired stock in said company in the sum of §100,000; that, after the construction and equipment of said railroad, and while the said counties were- stockholders therein, the property of said Natchez, Jackson & Columbus Railroad Company, of every sort and kind whatever, was acquired by the Yazoo & Mississippi Valley Railroad Company, through the Louisville, New Orleans & Texas Railway Company, by such fraudulent methods (set out in the bill) as gave said counties a right of action, for which this suit is brought. The Yazoo & Mississippi Valley Railroad Company demurred to the bill, the chancery court sustained the demurrer and the revenue agent appeals. By agreement of the parties, the only question decided by the chancery court, or discussed here, is whether the state revenue agent may maintain this suit in his own name.
The act of the legislature under which this suit is brought, so far as it relates to his powej- so to do, is as follows: “He (state revenue agent) shall have power, and it shall be his duty, to proceed, by suit in the proper court, against all officers, county contractors, persons, corporations, companies and associations of persons for all past due and unpaid taxes of any kind whatsoever, for all penalties or forfeitures, for all past due obligations and indebtedness of any character whatever owing to the state or any county, municipality or levee board, and for damages growing out of the violation of any contract with the state or any county, municipality or levee board. He shall have a right of action and may sue at law or in equity in all cases where the state or any county, municipality or levee board has the right of action or may sue. ’ ’
If the counties whose rights are involved in this suit hold *722such rights in a public capacity, or if such rights are affected with a public governmental trust, the legislature may well appoint the agency for the control of such rights and interests (2 Kent, sec. 305); but, if the rights and estates of these several counties in the shares of stock of the railroad company, acquired by direct legislative authority, are interests of a private character, the legislature may not interfere with their management.
Unquestionably a county ordinarily holds its property in trust for the public composing the county; its courthouse, jail and other buildings, as well as all other property held by it under the constitution and general laws on the subject, are held by it charged with a trust to apply these properties to the public use. They could not, perhaps, be diverted from such use, nor can we suppose that the legislature would desire to do so, but undoubtedly the legislature might name the officers who shall have charge of such property, and change them at its pleasure. But it is not difficult to perceive that a county might own and hold the legal title to the property or rights in action not affected with any such public trust as attaches to the property above specified. The shares of stock of a railroad company held by a county are certainly not held for any governmental purpose, and it would seem that a county holding such rights would own and hold them in the same way and character as an ordinary corporation or other person' might hold them. The benefits to be derived from the holding of shares of stock of a railroad company are the same when held by a county as when held by an individual, or by an ordinary trading corporation, to wit—their money value. The building of the railroad would afford facilities for general commerce and intercourse, and to that extent and in a limited sense the railroad would be for public use, but that incident would not make the shares of the capital stock in the railroad company of the nature of public property. If the legislature had, in the act authorizing the counties to subscribe to the capital stock of the proposed rail*723road company, indicated that the shares of stock taken by the counties should be held for public governmental purposes, that •would have ended the matter; but there is nothing in the act restricting the nature of the holding of such shares by the counties. We are inclined to think it was the legislative intent that the counties might acquire and hold the shares of stock in said company as a private corporation in that respect. The authorities on the subject are conflicting; we follow those approved by Judge Cooley in his,work on Const. Lim., section * 235, et secj.
If the estates here involved are not affected with a public governmental trust, the legislature can neither dispose of such estates nor appoint an agent for their management; for to appoint an agent to manage or sue for property pertains alone to the owner thereof. Story on Agency, sec. 2. Certainly whatever rights the counties may have against the defendant railroad company may be asserted by. suit, but the suit should be brought in the names of the several counties.

Affirmed.